46 F.3d 1148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Bryant Terrell VALENTINE, Defendant-Appellant.
No. 94-35642.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 30, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Bryant Terrell Valentine, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion to vacate, set aside, or correct his sentence.  Valentine was convicted of conspiracy to distribute cocaine and other narcotics crimes.  We have jurisdiction pursuant to 28 U.S.C. Sec. 2255, and we affirm.


3
The basis for Valentine's motion is his allegation that the district court erred in admitting evidence of gang membership at trial, and that such evidence was insufficient to support Valentine's conspiracy conviction.  The district court correctly found that these claims had already been considered and rejected by this court in Valentine's direct criminal appeal, United States v. Valentine, No. 90-30167 (unpublished disposition) (9th Cir.  August 19, 1992).  Therefore, the district court did not err in denying Valentine's motion.  See, e.g., Feldman v. Henman, 815 F.2d 1318 (9th Cir. 1987).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3